—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered December 22, 1998, convicting him of robbery in the first degree, robbery in the second degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The decision whether to grant a request for a mistrial rests within the sound discretion of the trial court (see, People v Ortiz, 54 NY2d 288, 292). In light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 241-242) and the trial court’s repeated curative instructions, the defendant’s motion for a mistrial was properly denied (see, People v Amato, 238 AD2d 432, 433; People v Andujar, 202 AD2d 316; People v Reed, 176 AD2d 972, 973). S. Miller, J. P., Luciano, Feuerstein and Smith, JJ., concur.